DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 02/10/2020, have been considered.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G 213, (Comm’r Pat. 1935).  This application is in condition for allowance except for the following formal matters: 

Drawings
The drawings filed on 02/10/2020 are objected to.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84 (a)(1); “Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings.”  Each of FIGS. 1-4 include several lead lines and numbers that are extremely faint, blurred, and/or are otherwise not clear.  Each of the graphs of FIGS. 5-22 include several lines, text, charts, and so forth that appear faint and/or are otherwise not clear.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-11 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1 is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, measuring a color of a ceramic fired body; and with use of a correlation between the color and at least one characteristic selected from a group consisting of a porosity, a pore diameter, and a thermal expansion coefficient previously determined for a ceramic fired body having a same composition as that of the ceramic fired body, estimating the at least one characteristic of the ceramic fired body from the color of the ceramic fired body.  Therefore, claim 1, and dependent claims 2-11, are allowable over the prior art of record.

It is noted that the closest prior art, U.S. Patent 6,638,885 B1, to McGrath et al., discloses a mesoporous ceramic material, having a pore size diameter in the range of about 10-100 nanometers, is produced by templating with a ceramic precursor a lyotropic liquid crystalline L3 phase consisting of a three-dimensional, random, nonperiodic network packing of a multiple connected continuous membrane.  
U.S. Patent Publication 2011/0149462 A1, to Kugimoto et al., discloses an electrostatic chuck comprising a specific composite oxide sintered body.  
U.S. Patent Publication 2005/0217395 A1, to Iwabuchi et al., discloses a method of inspecting a porous structure, capable of simply inspecting pore characteristics (porosity, average pore diameter, total pore volume) of the porous structure by inspection of a weight of a formed article which was formed, dried and worked into a predetermined dimension without requiring any special device or technique, and capable of easily performing a total inspection.  
U.S. Patent 5,589,429, to Kawaguchi et al., discloses an aluminum nitride sintered body comprising aluminum nitride as a main component, a titanium compound, and an yttrium compound.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Primary Examiner, Art Unit 2864